[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                    No. 06-15025             ELEVENTH CIRCUIT
                                                                MARCH 15, 2007
                                Non-Argument Calendar
                                                              THOMAS K. KAHN
                              ________________________
                                                                   CLERK

                      D.C. Docket No. 05-00099-CV-WLS-1

RUSSELL WHITAKER,
C. R. GREGORY,
f.d.b.a. Tiffany's Movie's,
ROBERT KNIGHTON,
f.d.b.a. C.J.'s Video Plus,

                                                         Plaintiffs-Appellants,

                                       versus

MGA, INC.,
UNITED PARCEL SERVICE, INC., (UPS), et al.,

                                                         Defendants-Appellees.

                              ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                  (March 15, 2007)

Before ANDERSON, BARKETT, and COX, Circuit Judges.

PER CURIAM:
      Plaintiffs Russell Whitaker, C. R. Gregory, and Robert Knighton appeal the

district court’s dismissal of their civil RICO claim against Defendants MGA, Inc.,

United Parcel Service, Select Media Services, LLC, Mile High Media, Inc., LFP, Inc.,

Digital Sin, Inc., and Fraserside Holdings, Ltd. We find no reversible error in the

dismissal and therefore affirm.

      Plaintiffs’ complaint does not allege facts to support the conclusory allegations

that Defendants combined and conspired to manufacture, transport, and distribute

obscene materials. Thus, dismissal pursuant to Federal Rule of Civil Procedure

12(b)(6) was proper.

      AFFIRMED.




                                          2